2.	  It is my privilege to convey
the warmest congratulations of the Government r d delegation of the Dominican Republic, and my own personal congratulations, to Mr. Ismat T. Kittani on his fitting election to the presidency of the thirty-sixth session of the General Assembly, which election augers well for our discussions.
3.	I should like at the same time to express my admiration for Mr. Rudiger von Wechmar's outstanding, correct and vigorous direction of the session just ended.
4.	The delegation of the Dominican Republic, on behalf of its Government and people, extends its condolences to the family of President Anwar El Sadat and to the people and Government of the Republic of Egypt on the tragic death of their head of State, who was one of the pillars upholding peace in the Middle East and in the world today. His death moves us to the most profound thoughts, both in the very heart of the United Nations and in the States that constitute the international community.
611
A/36/PV.30
5.	It is a great pleasure to extend a very cordial and friendly welcome to the new Member States that have joined the Organization. We are sure that Vanuatu and Belize will, by their spirit of collaboration and their identification with the principles of the Charter of the United Nations, contribute to the achievement of the objectives that fortunately led to its birth in San Francisco in 1945, permitting the world to enter a new era of peace after the devastation of the last world war.
6.	Allow me, as Secretary of State for External Relations of the Dominican Republic, to endorse before the General Assembly these words which justify the existence of the United Nations: "Peace is the foundation of international order and the most effective instrument of human progress."
7.	The situations of conflict we are facing in this period of history illustrate, from every point of view, the sentence I have just quoted. We are living in the nuclear age; we are living through a crisis of law and the proliferation of the most destructive weapons ever conceived. Only with a spirit of good will, cooperation and solidarity will the States Members of the Organization succeed in finding the formulas that are urgently needed for achieving peace.
8.	The task is undoubtedly a difficult and why not say it? ominous one, as the panorama of international politics becomes increasingly complex. Nevertheless, we believe that peace is not impossible when human beings are confronted with a dilemma that has become a challenge to their very survival.
9.	The Dominican Republic, a small country, has struggled vigorously for the rule of freedom and peace in the world, and it is striving increasingly to conduct its international relations in accordance with the standards established in the founding instrument of the world Organization and in the light of the principles of international law.
10.	Many years passed before the reality of what the Caribbean represents for this part of the world was taken into account and assessed in the context of the hemisphere. Colonial history reveals that the surrounding ocean was a closed and mysterious place that served as a setting for pirates, buccaneers and freebooters. The history of the island of Tortuga is a murky drama, as described by one of the most respected historians and jurists of the Dominican Republic. This island, located in the path of the hurricanes, is still a reminder of an age of intrigue and death.
11.	No analysis is needed to state that the insularity of the Caribbean area is a fragmented one. It produces characteristic sociological phenomena that have not been advantageous to our harmonious and lasting union. The Dominican Republic enjoys the privilege of being probably the first country to point out that, because of its very nature and geographical situation, insularity should lead to thinking on a regional scale because of mutual interests and the new perspectives now opening up in the world.
12.	Thus, this idea, which had become rooted in the nation's political thinking, began to take concrete shape during the official visit made to my country by the Minister for External Relations of Costa Rica in 1979. A novel and realistic conception of the greater Caribbean area came into being, based on linking all the independent countries whose territories are washed by those waters.
13.	The work being done to make the Caribbean Basin initiative an immediate reality is most encouraging. This initiative originated with the group sponsored by the United States, and its participants now include the United States, Canada, Mexico and Venezuela. Thus the countries of the region now facing the direct impact of the crisis affecting the international economy could rely on financial resources to meet the challenge of their development.
14.	The Caribbean Basin initiative began to take practical shape after the Nassau meeting of the foreign ministers of those four nations in July of this year. The countries of the area are actively working to make its program of action an immediate reality, for the dismal future looming ahead of us does not permit delay.
15.	We are aware that private investment will play a large role in this program. It must be recognized, however, that several factors will prevent these investments from producing good results in the short term. The hesitancy to commit capital, the lack of energy sources and, in some cases, of the indispensable infrastructure and the high interest rates prevailing in financial markets can constitute discouraging factors for potential private investors. We therefore feel that, in view of the pressing economic situation facing our countries, the program must give priority to official assistance* both financial and through the adoption of measures to eliminate the barriers that affect our countries' exports.
'6. For the Dominican Republic, whose main export product is sugar, it is a matter for grave concern that various countries that import this staple food are taking measures that have very negative repercussions on selling prices. Reconsideration of those measures, which have such a serious effect not only on the Dominican Republic but on other countries as well, would be an effective and helpful measure of cooperation to be taken by the countries that have adopted them.
17.	I would like to say how pleased the Government of the Dominican Republic was to allow the city of Santo Domingo to host the important meetings on the Caribbean Basin initiative. These meetings, which are being held this very week, will assemble representatives from the Caribbean countries, Central America and the group sponsored by the United States.
18.	We should like to make special mention in this world forum of the valuable economic cooperation we are receiving from the countries of the region in the context of the Energy Cooperation Program for Central American and Caribbean Countries, concluded at San Jose on 3 August 1980 by the Presidents of Mexico and Venezuela, the main suppliers of the oil we consume, under which Mexico and Venezuela are financing part of our oil bill. These funds will be used for development projects.
19.	We have become convinced that human rights and terrorism are separate subjects and that each must be considered individually. We cannot avoid recognizing the fact that under many circumstances there is an obvious connection between them.
20.	In the battle against violation of human rights, the authorities whose task it is to maintain public order have often exceeded the limits established by law. I am referring to a situation in which, in the context of its activity to contain the spreading tide of terrorism, legitimate authority exceeds its jurisdiction and expands its activity to a point where it can be termed a violation of the law. This gives rise to the idea that the concept of State terrorism must be added to that of terrorism pure and simple. Abuse of power, which is also a criminal offense, cannot be allowed to reinforce legitimate prosecution. To exceed those limits constitutes a violation of human rights by the authority acting to prevent this type of violation.
21.	In this context, we should like to mention the proposal made by the Federal Republic of Germany to contribute to a decision aimed at embodying respect for human rights in more concrete form. It is paradoxical that on the one hand physical integrity is considered an inalienable right within the general structure of human rights while on the other hand there is no provision barring the death penalty.
22.	In this period typified by a demand for human rights there is one unacceptable note of discord: namely, the fact that in some countries a punishment reminiscent of the lex talionis is still in effect. The right to punish implies the obligation to regenerate and rehabilitate the individual who committed the offense. Changes in criminological thinking are considerable, and the abandonment of outmoded and barbaric ideas is being advocated. The continued entrusting to the State of the destruction of human beings by human beings, therefore, seems unjustifiable.
23.	At the thirty-fifth session my delegation spoke about this situation [24th meeting, paras. 76 78], which in our opinion is an anomaly. At that time we noted that the American Convention on Human Rights' prohibits capital punishment on the one hand while on the other hand tolerating it in those States where it existed prior to the signing of the Convention. The substantive law of the Dominican Republic prohibits capital punishment, and when we signed the Convention we expressed the hope that in the future this anomaly would be eliminated from that interAmerican instrument governing human rights.
24.	Since the first outbreaks of terrorism in the second half of this century the Dominican Republic has supported the principle that terrorism is a violation of common law and accordingly that classifying it as such may be the key to limiting the incidence of international crime. Classification of it as a political crime hinders punishment under the legal system for many acts which then cease to be the subject of the public rejection that justifies the existence of public order. It also elevates the most loathsome transgressions to the status of heroic deeds.
25.	In those cases classification as political crimes encourages protection through asylum and thwarts extradition. In this situation, we recommend that the Ad Hoc Committee on International Terrorism review these arguments thoroughly and include in its study a specific analysis to determine the applicability of triple classification of political crimes according to their nature, their motives and the association of the political crime with a common law crime. This has enjoyed a certain acceptance among those who propound the tripartite idea of the political crime and suggests that classifying terrorism as a crime against the law of nations, with all its consequences, might ultimately prove to be the radical formula that could at last reduce the uncontrolled spread of terrorism.
26.	We believe that the States Members of the United Nations are persuaded that terrorism could lead to a state of anarchy, since it shows every sign of increasing rather than diminishing. The victims of this grave social and political outrage are generally innocent persons while the perpetrators suffer nO risks, as in the case of the taking of hostages, the seizing of aircraft with their passengers and many other forms of terrorism, which must be condemned by joint action.
27.	Among the acts of terrorism which have shocked the world this year and which point to a kind of return to barbarism are the assassination attempts made on President Ronald Reagan and on the Holy Father, Pope John Paul n. They occurred before the echoes or the condemnation by all civilized nations of the taking of postages at the American Embassy at Teheran and at the Dominican Republic's Embassy at Bogota had died down. It could be said that the sacrilegious hand of evil was raised as proof of the unwillingness to search for legal methods and effective formulas to halt the wave of international terrorism.
28.	Let us think also of the dramatic death of President Anwar El Sadat. Terrorism is indeed the most odious form of crime.
29.	My delegation wishes to mention at this point the appeal now being made by the Organization for the fostering of good-neighborly relations in the interest of maintaining international peace and security. It is certainly the aim of this proposal to lead to better understanding and harmony among nations, with the consequent reduction of international tensions, and to provide support in preventing disputes and conflicts.
30.	Within the context of this idea of good-neighborliness, the Dominican delegation has submitted a plan [ibid., paras. 5662] based on the relations between the Governments of the Dominican Republic and Haiti, which share sovereignty over the second largest island in the Antilles archipelago. The results flow not only from that premise but also from one that we consider more specific, that of permanent good will between peoples and Governments. That statement transcends the principle of the interAmerican legal system. To make it doctrinally more attractive and more viable, the idea of a method of action has been embodied in the promising and dynamic phrase "a better will", which implies the idea of continual and progressive transformations toward the goal of brotherhood among States.
31.	With this conviction, we support the proposal on the agenda which gives us the opportunity to make an evaluation that we feel is more ambitious and at the same time more direct and practical: the extension of a, kind of "good will" doctrine to all States alike. It would be a collective appeal, born of the Organization, and its aim in these times of conflict that disturbs the peace of the world would be the defeat or at least the diminishing of the warlike spirit that blocks the peaceful solution of the international conflicts threatening mankind.
32.	The foregoing remarks make this an appropriate time to refer to the countries that share the Korean peninsula.
33.	The Dominican Government has often advocated dialog as the master key that opens the door to good understanding and helps in finding peaceful formulas for settling the conflicts that affect various areas of the earth. Accordingly we favor the resumption of discussions between South Korea and North Korea so that the Koreans themselves may find favorable conditions that can lead to the most suitable independent and peaceful solutions, the reestablishment of mutual trust and the achievement of a lasting peace between the two communities in accordance with the principles of the Charter, in particular the principle concerning the free self-determination of peoples on a footing of equality and mutual respect.'
34.	One supremely important event that serves as yet another example of the dangers lying in wait for the international legal community and thus for the maintenance of peace is the unjustified invasion of Afghanistan, which is contrary to the basic principles of the Charter.
35.	We cannot ignore the fact that it is the responsibility and within the jurisdiction of the Organization to restore the rights trampled underfoot by some States to the detriment of others, when generally speaking the actions are not in response to an act of aggression. Even in such an exceptional case such actions are lawful only when the Security Council has before it an armed conflict, which is not the case with the invading country.
36.	In those circumstances, in order to eliminate the precedent tendentiously created and the consequences of a fait accompli, the least we can hope is that the peace loving countries will support the resolution approved by the Council of the European Community calling for an international conference to find a satisfactory solution that will permit Afghanistan to recover its independence and return to its previous status as a nonaligned country.2
37.	Within those peaceful outlines proposed by the European Council to the Soviet Union to permit the convening of the conference as quickly as possible, it is absolutely necessary that a consensus in favor of such an initiative be reached at this session. Its implementation would diminish the existing tension that is disturbing the peace.
38.	We have devoted particular attention to agenda item 58, on the review of the implementation of the Declaration on the Strengthening of International Security for we consider the maintenance of the principle of nonintervention to be vital to the maintenance of peace.
39.	We believe that observers of the international political scene cannot fail to be aware of the violations and the progressive weakening in recent years of the principle of nonintervention, which is the backbone of the maintenance of peace under the aegis of the United Nations. That has been happening despite the General Assembly's reaffirmation last year [resolution 35/158], on the occasion of the tenth anniversary of the adoption of the Declaration on the Strengthening of International Security, of the universal and unconditional validity of the basic principles of the Charter, which apply equally to all countries without distinctions of any kind.
40.	At that time, States were urged to comply strictly with their obligations under the Charter, and it was urged that the provisions of the Declaration be applied as a means of making peaceful coexistence possible.
41.	We cannot fail to note the urgent need to practice and support noninterference in the internal affairs of States and to have recourse to peaceful methods for the solution of disputes. That proposal for strengthening peace and security is one for which we should all fight, in circumstances in which it would open wider the doors to international cooperation and render understanding among nations more effective.
42.	Conflicts undeniably persist in areas of Africa. The situation in Angola and the matter of Namibia are cases in point. Another worrisome problem is that notwithstanding the provisions forbidding the practice of apartheid, it continues to be a cause of friction and could lead to an explosion of violence, which is the principal enemy of peace.
43.	We deplore the fact that in certain areas of conflict the atmosphere is not conducive to the discovery of correct formulas for peaceful solution through discussion. We can rejoice, however, in the fact that Egypt and Israel have been holding meetings concerning the withdrawal of Israeli forces from the Sinai Peninsula. That will be a very promising beginning for resolute steps forward in accordance with the Camp David accords. It proves that the climate is becoming more conducive to having peace gradually lead to a new era for the Middle East, an area that for more than 14 years has been overwhelmed by unpredictable negative risks.
44.	At its thirty-fifth session the General Assembly considered a proposal by the Federal Republic of Germany for the creation of an appropriate mechanism for finding ways to control the alarming flood of refugees, which, in the words of the proposing nation, has become a growing threat to good-neighborly relations among States. Consequently, it is a difficult problem, particularly for countries that have a common border.
45.	The Dominican delegation fully shares those concerns and would support the establishment of an ad hoc committee to assume the responsibilities deriving from the program for "International cooperation to avert new flows of refugees".
\
46.	The conflict between Iran and Iraq continues without the parties having found suitable formulas to end it by means of a system for peacefully resolving disputes and conflicts. We feel that mediation by the States Members of this Organization is in order, so that the parties involved may arrive at an honorable solution to end the military confrontation that has been devastating the peoples of both nations and which could degenerate into a major disruption in the area.
47.	Respecting the principles of nonintervention and self-determination of peoples, the Dominican Government shares the concern of the countries that support peace and human solidarity regarding the present situation in the sister Republic of El Salvador. We express our most fervent hope that the matter will be resolved quickly and in accordance with the sovereign will of the people of El Salvador.
48.	A review of the figures, in the light of what has been called the population explosion, causes concern when estimates and evaluations point to the existence on our planet of 9 billion human beings by the year 2100. That trend is occurring despite indications of concern by many countries regarding the prospects of excessive population growth, a problem that urgently calls for particular attention to family planning.
49.	As regards the Dominican Republic, the Organization is aware that the official plans cautiously being put into practice in our country are proving very satisfactory. We could say that in the Dominican Republic we are shaping a national awareness propitious to the practice of family planning and responsible parenthood and antithetical to the practice of abortion.
50.	The Dominican Republic is honored to have been selected as the site of the International Research and Training Institute for the Advancement of Women. I am pleased to inform the Assembly that the future headquarters of that Institute are now in the final stages of constriction and will be inaugurated in the near future. We encourage all States Members of the Organization to contribute to the trust fund for the Institute.
51.	The problem of food supply is developing at the same pace as that of population growth. For that reason, the entire world should recognize the importance of the Third United Nations Conference on the Law of the Sea. It is therefore regrettable that after almost 11 years of devotion to the work of establishing scientific principles to govern that inexhaustible source of wealth, it has not yet been possible to complete the final instrument that would be a source of salvation for the human race, threatened as it is with shortage in the near future of the resources that are indispensable for its survival and progress. Therefore, regardless of the reasons for the failure to complete the final debates and to move next year to the signature of the longed for convention on the law of the sea,, it would seem desirable to sign the proposed convention at Caracas next year, as soon as possible after next year's sessions in New York.
52.	Population growth in the world undeniably constitutes a problem that makes imperative the vigorous and decisive mobilization of all production resources. Based on those convictions, the Government of the Dominican Republic has been encouraging agrarian reform and is devoting particular attention to agro-industry.
53.	Many years ago a famous Dominican writer and politician, Ulises Francisco Espaillat, father of independence and President of my country, had the foresight to point out the importance of agriculture for our nation. He declared with inspiring authority that work must be glorified and that of all industries agriculture was the easiest, the most useful, the most generous and the most fruitful. This exemplary Dominican added with patriotic ardor that it was the most noble industry, the industry that most effectively provided that independence of position most suitable for citizens who wish to remain free and independent.
54.	The economy of the Dominican Republic has not escaped the widespread effects of convulsions in other economies, which result from the irrepressible forces of this historic period of emerging decisions, a period that is irresistibly striving towards a new economic order as we approach the year 2000. Nevertheless, the efforts made by our Government during the last three years though troubled in part, especially by the forces of nature thanks to the pragmatic actions of Antonio Guzman, head of the Dominican State, show a normal situation in the national economy, in the context of free enterprise and the full force and effect of public freedoms.
55.	A cautious monetary and fiscal policy is being carried out. The fiscal policy provides for adjustment of public expenditures to the income from taxes; under the monetary policy, unduly rapid expansion of the money supply has been brought under control and the money has been channeled chiefly towards the productive sectors, particularly agriculture and industry.
56.	An aggressive policy to promote nontraditional exports is being followed and is producing positive results;. It should be mentioned that under a recent law, generous incentives are given to the exporters of nontraditional products. One such incentive permits them to retain a portion of the foreign currencies earned by these exports, paying to the Central Bank of the Dominican Republic only an officially predetermined percentage.
57.	Today more than ever we must keep in mind the mandate of the Creator of the Universe that man must earn his daily bread by the sweat of his brow. Thus, the divine work extends to the urgent mandate to win peace with the energy of our mortal, human blood. We venture to say that this is the primary challenge of our age, starting with our presence here at this time to fulfill a transcendent promise. The General Assembly must go in search of solutions required by conflicts that we cannot allow to continue and become chronic. A final explosion could jeopardize the very existence of the Organization, which is the only constructive institution created by the last world war. A repetition of that conflict must be prevented at all costs.
58.	To conclude these reflections, we should like to call to mind the third encyclical of His Holiness Pope John Paul II, entitled Laborem Exercens, dedicated to those who earn their bread by the sweat of their brow, to workers of all kinds, manual, intellectual, industrial or agricultural, who labor in the midst of the most intense, sudden and ominous tensions.
59.	In the midst of their debates, delegations at this thirty-sixth session of the General Assembly should meditate on the exhortation contained in the vary word "work" which has come down through the ages as a perpetual and resolute echo of the voice of God.
